Hurt, Judge.
This is a conviction for carrying a pistol. Upon the trial the defendant offered to introduce in evidence the following appointment from John Bland, sheriff of Hardeman county: “This is to certify that I have appointed J. T. Lyle my special deputy for ten days, for the purpose of tracing some *154stolen horses. This is to remain in force for ten days from this day, and to carry fire arms for the time specified above.
Opinion delivered April 17, 1886.
(Signed) “John Bland,
“Sheriff of Hardeman county, Texas.”
To the introduction of this document the State objected, but the objections are not stated in the record. We are of the opinion that the-appointment was admissible. It was acknowledged before the county clerk of Hardeman county. But, as before stated, the record does not inform us just what the objection was. If because not the act of the sheriff, this objection should have been made; and so with regard to any other objection. We may presume that the objection was upon the ground that the defendant had not taken and subscribed the oath of office prescribed by the constitution, as is required by Article 4520 of the Revised Statutes.
How, we hold that this appointment, whether legal or not, was, in its very nature, strongly calculated to induce defendant to believe that he had'a legal right to carry the pistol. It is not the object of the code to punish under circumstances which clearly show that there was no intention to violate the act. With this appointment appellant no doubt believed that he had the right to take a pistol with him in pursuit of the stolen horses.
Again, while this is obiter, we doubt the criminality of the citizen where, in hot pursuit of the thief or thieves of stolen property, he carries his pistol with him. This, of course, must not be made a pretext for violating the law.
The punishment for this offense is by fine of not less than twenty-five nor more than one hundred dollars. Appellant was fined only twenty-five dollars, and hence cannot complain on the ground that said appointment was admissible for the purpose of reducing the punishment. If the punishment had been greater than the minimum fixed by the statute, certainly defendant would have had just grounds to complain, because said appointment was evidently admissible for that purpose.
Appellant had the right to prove by sheriff Douglas the state of feeling which was entertained by him towards defendant. This he offered to do, but was prevented by the court, and he reserved his bill. For the errors above noted the judgment is reversed and the cause remanded.

Reversed and remanded.